The charge for stamping the meat by the state inspector can be justified only on the ground that it is necessary to protect the livestock industry and as a police regulation. The statute gives the inspection and stamping of the carcass by a federal inspector the force and effect of an inspection and stamping by a state inspector. In other words, the law itself admits that there is no occasion or necessity to have the carcass inspected and stamped by the state when this has been done by a federal agent. The stamping fee demanded by the state in such circumstances is a mere gratuity or forced contribution for which no services are rendered. Such a tax is not justified under the police power and of course it is not a property tax or an excise tax. For these reasons I cannot concur in the majority opinion. *Page 160